Exhibit 10.38

 

ELEVENTH AMENDMENT TO THE 2002 AMENDED SERVICING AGREEMENT

 

THIS AMENDMENT (“Amendment”) is made this 17th day of November, 2009 to that
certain 2002 Amended Servicing Agreement (“Agreement”) by and between BOSTON
SERVICE COMPANY, INC. (“BSC”) and AUTO LENDERS LIQUIDATION CENTER, INC. (“Auto
Lenders”).

 

BACKGROUND

 

BSC and Auto Lenders wish to amend the Amended Servicing Agreement by changing
language in the Second Amendment to the 2002 Servicing Agreement and inserting
additional language to Paragraph 4 – Delivery & Reconditioning of Vehicles and
by inserting the agreed upon Servicing Fee for calendar year 2012 within
Paragraph 9.

 

Change to Fourth Amendment to the Amended Servicing Agreement

 

Amendment to Paragraph 4 – Delivery and Reconditioning of Vehicles

 

The paragraph will limit the amount of reimbursed expense by BSC to Auto Lenders
covering the period of 01/01/10 through 12/31/10 to $550,000 per month.

 

Amendment to Paragraph 9 – Consideration

 

This Paragraph shall be amended as it pertains to the Guarantee Fees found under
Paragraph B (iv) in which the agreed upon Guarantee Fee for the calendar year
2012 will appear as follows:

 

The Guarantee Fee will be $250,000 per month for the period 01/01/12 through
12/31/12.

 

IN WITNESS WHEREOF, BSC and Auto Lenders have caused this Eleventh Amendment to
the 2002 Amended Servicing Agreement to be executed by their duly authorized
corporate officers and their corporate seals to be affixed hereto the day and
year written beneath their signatures below; each intending this Amendment shall
become effective on the date first written above.

 

    AUTO LENDERS LIQUIDATION CENTER, INC.

Attest:

 

/s/ Beverly Shoemaker

  By:  

/s/ Michael Wimmer

 

[Assistant] Secretary

  Title:   President  

(Corp. Seal)

  Dated:   11/19/2009

 

   

BOSTON SERVICE COMPANY, INC. t/a

HANN FINANCIAL SERVICE CORP.

Attest:

 

/s/ Andrea E. Szagala

  By:  

/s/ Charles A. Dovico

 

[Assistant] Secretary

  Title:   President & CEO  

(Corp. Seal)

  Dated:   11/17/2009